Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 1-3 are currently pending.

Response to Amendment
The amendment filed July 11, 2022 has been entered. Applicant’s remarks in response to Final Office Action mailed January 11, 2022 have been considered. 
Claims 1-3 are maintained in rejection despite Applicant’s arguments/amendments.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Palozzi et al. (US 2018/0354533 A1), in view of Sanchez et al. (EP 2402505 A1, provided with translation).
Regarding claim 1, Palozzi teaches (Fig. 1): A switch machine (10) including a point indicator (Fig. 1) comprising: an angled stock rail (12A, 12B), a movable point (14A, 14B), a switch rod (18) for switching the movable point (14A, 14B) between an open position and a closed position, and an indicator rod (26) connected to the movable point (14A, 14B).
Palozzi further teaches (Fig. 1): a point detector attachment rod (38) that is connected to the movable point (14B), but does not explicitly teach that the indicator rod (26) is connected to the movable point (14A, 14B) by a pair of interconnecting blocks slidably engaged with each other, wherein a first interconnecting block of the pair of interconnecting blocks is connected to the movable point and has a sliding surface parallel to the angled stock rail when the movable point is closed, and wherein a second interconnecting block of the pair of interconnecting blocks is connected to the switch rod.
However, Sanchez teaches (Fig. 1-4 and 9): an indicator rod (12) is connected to the movable point (9) by a pair of interconnecting blocks (7, 8) slidably engaged with each other (Abstract; Fig. 4), wherein a first interconnecting block (8) of the pair of interconnecting blocks is connected to the movable point (9) (Fig. 2) and has a sliding surface parallel to the stock rail (3) when the movable point (9) is closed, and wherein a second interconnecting block (7) of the pair of interconnecting blocks is connected to the switch rod (5) (Abstract).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Palozzi to modify the point detector attachment rod (38) into a pair of interconnecting blocks slidably engaged with each other, wherein a first interconnecting block of the pair of interconnecting blocks is connected to the movable point and has a sliding surface parallel to the angled stock rail when the movable point is closed, and wherein a second interconnecting block of the pair of interconnecting blocks is connected to the switch rod, as taught by Sanchez, in order to permit a longitudinal movement of the movable point and reduce the number of attachments points of the movable point with the indicator rod and the switch rod for simple installation and a reduction in risk of attachment point failure.
Regarding claim 2, Palozzi and Sanchez teach the elements of claim 1, as stated above. Sanchez further teaches (Fig. 1-4 and 9): the pair of interconnecting block (7, 8) comprises: a female dovetail block (7), and a male dovetail block (8) disposed inside the female dovetail block (7).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Palozzi et al. (US 2018/0354533 A1), in view of Sanchez et al. (EP 2402505 A1, provided with translation) and Park et al. (KR20080062496A, provided with translation).
Regarding claim 3, Palozzi and Sanchez teach the elements of claim 1, as stated above. Palozzi does not explicitly teach a guide roller in a fixed position relative to the angled stock rail, wherein the switch rod engages the guide roller to permit movement perpendicular to the angled stock rail and prohibit movement parallel to the angled stock rail.
However, Park teaches (Fig. 10 and 12): a guide roller (14) in a fixed position relative to the stock rail (50), wherein a switch rod (16) engages the guide roller (14) to permit movement perpendicular to the stock rail (50) and prohibit movement parallel to the stock rail (Fig. 12).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Palozzi to include guide rollers in a fixed position relative to the stock rail, in order to guide the movement of the movable point in in a lateral direction of the point and secure the movable point against any longitudinal offset, thereby ensuring successful switching of the movable point.

Response to Arguments
Applicant's arguments filed July 11, 2022 have been fully considered but they are not persuasive. 
Applicant argues that “Sanchez fails to teach an interconnecting block with a sliding surface parallel to the angled stock rail, as Sanchez teaches a sliding surface parallel to the tongue (i.e. movable point)”.
The examiner responds that the primary reference Palozzi teaches (Fig. 1): an angled stock rail (12A, 12B) and the secondary Sanchez teaches (Fig. 1-4 and 9): a first interconnecting block (8) of the pair of interconnecting blocks is connected to the movable point (9) (Fig. 2) and has a sliding surface parallel to the stock rail (3). The combination of Palozzi and Sanchez would teach an angled stock rail, with an interconnecting block with a sliding surface that is parallel to at least a portion of the angled stock rail (see annotated Fig. 1 below). The claim language does not explicitly require the sliding surface of the interconnecting block to be parallel to the angled portion of the angled stock rail. In response to the Applicant’s piecemeal analysis of the references, it has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejection are based on combinations of references.  In re Keller, 208 USPQ 871 (CCPA 1981).

    PNG
    media_image1.png
    542
    403
    media_image1.png
    Greyscale


Applicant argues that “Sanchez teaches a straight sliding mechanism which will result in the movable point being wedged away from the stock rail as it moves in a longitudinal direction due to thermal expansion. Because the movable point or tongue is tapered, the sliding interface taught by Sanchez will be non-parallel to the angled stock rail. Stated differently, Sanchez teaches a sliding mechanism that does not account for the 'wedging effect' as the tapered tongue or movable point moves in the longitudinal direction.”
The examiner responds that while the tapered tongue or movable point of Sanchez moves in the longitudinal direction, at least a portion of the Palozzi’s angled stock rail (see annotated Fig. 1 above) would still be parallel to the straight sliding portion of Sanchez. The claim language does not explicitly require the sliding surface of the interconnecting block to be parallel to the angled portion of the angled stock rail. In response to the Applicant’s piecemeal analysis of the references, it has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejection are based on combinations of references.  In re Keller, 208 USPQ 871 (CCPA 1981).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617